Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered February 5, 2001, which revoked defendant’s probation and imposed a sentence of imprisonment.
In April 1997, defendant pleaded guilty to the crime of burglary in the third degree and was sentenced to five years’ probation. In February 2001, defendant admitted to violating four conditions of his probation, including failing to notify the Probation Department of his whereabouts. County Court revoked defendant’s probation and sentenced defendant to one year in jail. We are unpersuaded by defendant’s contention *715that the sentence imposed was harsh and excessive. Notwithstanding defendant’s negligible criminal history, we find no extraordinary circumstances to warrant a reduction of the sentence imposed in the interest of justice (see People v Dela Cruz, 282 AD2d 775).
Mercure, J.P., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.